J-S41020-15


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA                     IN THE SUPERIOR COURT OF
                                                       PENNSYLVANIA
                            Appellee

                       v.

ANTHONY VELAZQUEZ

                            Appellant                No. 2206 MDA 2014


                   Appeal from the PCRA Order June 10, 2014
               In the Court of Common Pleas of Lancaster County
              Criminal Division at No(s): CP-36-CR-0003824-2008
              CP-36-CR-0003826-2008 CP-36-CR-0005949-2009


BEFORE: ALLEN, J., LAZARUS, J., and PLATT, J.*

MEMORANDUM BY LAZARUS, J.:                             FILED JULY 24, 2015

        Anthony Velazquez appeals from the order of the Court of Common

Pleas of Lancaster County that dismissed his petition filed pursuant to the

Post Conviction Relief Act1 and granted his counsel’s motion to withdraw.

After careful review, we affirm based on the opinion of the Honorable Dennis

E. Reinaker.

        On April 13, 2010, Velazquez pled guilty to one count of burglary, one

count of harassment, one count of aggravated assault, two counts of

terroristic threats, and fifteen counts of intimidation of a witness. On June


____________________________________________


*
    Retired Senior Judge assigned to the Superior Court.
1
    42 Pa.C.S. §§ 9541-9546.
J-S41020-15



17, 2010, the trial court sentenced him to an aggregate sentence of 13 to 26

years’ incarceration.

      Velazquez filed an appeal to this Court, which affirmed his judgment of

sentence on June 27, 2011. Velazquez’s counsel did not file a petition for

allowance of appeal.       However, following reinstatement of his appellate

rights, he filed a petition for allowance of appeal, which the Supreme Court

denied on October 30, 2013.

      On March 3, 2014, Velazquez filed a pro se PCRA petition, and on

March 5, 2014, the court appointed Christopher Lyden, Esquire, to represent

Velazquez and directed that an amended petition be filed within 45 days.

Instead, on April 2, 2014, counsel filed a motion to withdraw pursuant to

Commonwealth          v.   Turner,   544 A.2d 927   (Pa.   1988),   and

Commonwealth v. Finley, 550 A.2d 213 (Pa. Super. 1988). Attached to

the motion was a copy of a letter to Velazquez in which counsel explained

that the six issues raised in Velazquez’s pro se petition had no merit, and

that after an independent review of the record, he found no other

meritorious claims.

      On May 13, 2014, the court issued a notice of intent to dismiss

pursuant to Pa.R.Crim.P. 907, which included an independent analysis based

on its review of “the pro se motion, the guilty plea and sentencing

transcripts and the other documentation contained in the file.”    Notice of

Intent to Dismiss, 5/13/14, at 4.       On June 2, 2014, Velazquez filed a




                                      -2-
J-S41020-15



response.    By order filed June 10, 2014, the court dismissed the PCRA

petition and granted counsel’s motion to withdraw.

      On November 21, 2014, the court granted Velazquez’s request to file

an appeal nunc pro tunc and on December 15, 2014, he filed a timely notice

of appeal.   In response to an order from the trial court, Velazquez filed a

statement of matters complained of on appeal pursuant to Pennsylvania Rule

of Appellate Procedure 1925(b). The trial court filed its Rule 1925(a) opinion

on February 17, 2015.

      On appeal, Velazquez raises the following issues, verbatim, for our

review:

      1. Whether the PCRA court abused its discretion in accepting
         PCRA counsel’s defective “no-merit” letter, and for agreeing
         with PCRA counsel that the pro se PCRA petition is meritless,
         when [Velazquez] was deprived of the opportunity of legally
         trained counsel to advance his position in acceptable legal
         terms, amounting to his first timely filed PCRA petition being
         effectively uncounseled, when PCRA counsel failed to
         participate meaningfully by failing to modify and amend the
         inarticulately drafted pro se PCRA petition, failed to properly
         review the entire certified record in this case, failed to
         communicate with [Velazquez] and for failing to investigate
         [Velazquez’s] claims and contentions first, before filing the
         defective “no-merit” letter, despite the presence of claims of
         arguable merit, in violation of [Velazquez’s] right to counsel
         on his first timely filed PCRA petition?

      2. Whether the PCRA court abused its discretion in accepting
         PCRA counsel’s defective “no-merit” letter, and for agreeing
         with PCRA counsel that the pro se PCRA petition is meritless,
         and for denying and dismissing the pro se PCRA petition
         without a hearing, despite the presence of claims of arguable
         merit, in that guilty plea counsel rendered ineffective
         assistance of counsel for advising [Velazquez] to plead guilty
         to aggravated assault – law enforcement officer, 18 Pa.C.S.A.


                                    -3-
J-S41020-15


         § 2702(a)(3), when there was no factual basis to establish
         the crime, causing [Velazquez] to enter into an unknowing,
         unintelligent and involuntary pleas of guilty, in violation of his
         rights under the Sixth and Fourteenth Amendments to the
         United States Constitution, and Article I, Section 9 of the
         Pennsylvania Constitution?

      3. Whether the PCRA court abused its discretion in accepting
         PCRA counsel’s defective “no-merit” letter, and for agreeing
         with PCRA counsel that the pro se PCRA petition is meritless,
         and for denying and dismissing the pro se PCRA petition
         without a hearing, despite the presence of claims of arguable
         merit, in that guilty plea counsel rendered ineffective
         assistance of counsel for failing to object at the guilty plea
         proceedings when the court erred in failing to hold a hearing
         on [Velazquez’s] mental illness at the time of the offenses to
         which the guilty-but mentally ill plea was entered and/or the
         guilty-but-mentally ill aspects of the plea, under 18 Pa.C.S.A.
         § 314 and 42 Pa.C.S.A. § 9727(a), constituting a defective
         plea of guilty-but mentally ill, in violation of [Velazquez’s]
         right under the Sixth and Fourteenth Amendments to the
         United States Constitution, and Article I, Section 9 of the
         Pennsylvania Constitution?

Appellant’s Brief, at xi.

      On appeal from the denial of PCRA relief, this Court must determine

whether the post-conviction court’s findings were supported by the record

and   whether     the   court’s   order    is   otherwise   free   of   legal   error.

Commonwealth v. Blackwell, 647 A.2d 915 (Pa. Super. 1994).                        The

findings of the PCRA court will not be disturbed unless they have no support

in the record. Id.

      The Turner/Finley decisions provide the manner for post-
      conviction counsel to withdraw from representation.            The
      holdings of those cases mandate an independent review of the
      record by competent counsel before a PCRA court . . . can
      authorize an attorney’s withdrawal. The necessary independent
      review requires counsel to file a “no-merit” letter detailing the
      nature and extent of his review and list each issue the petitioner

                                          -4-
J-S41020-15


      wishes to have examined, explaining why those issues are
      meritless. The PCRA court . . . then must conduct its own
      independent evaluation of the record and agree with counsel that
      the petition is without merit.

Commonwealth v. Rykard, 55 A.3d 1177, 1184 (Pa. Super. 2012)

(citations omitted).

      After careful review of the parties’ briefs, the record and the relevant

law, we agree with President Judge Reinaker’s analysis and affirm on the

basis of his opinion. We instruct the parties to attach a copy of President

Judge Reinaker’s decision in the event of further proceedings.

      Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 7/24/2015




                                    -5-
                                                                                    Circulated 07/15/2015 09:47 AM




      IN THE COURT OF COMMON PLEAS OF LANCASTER COUNTY, PENNSYLVANIA
                             CRIMINAL DIVISION

    COMMONWEALTH OF PENNSYLVANIA

                    v.                                      Nos. 3824-2008, 3826-2008, 5949-2009

    ANTHONY VELAZQUEZ


                            Pa.R.A.P. 1925(a) MEMORANDUM OF OPINION


    BY: REINA.KER, J.
    February 17, 2015

           TI1e Defendant) Anthony Velazquez, has filed a Direct Appeal to the Superior Court from

· his sentence in the_ above captioned matter. The Defendant entered a guilty plea on April 13,

    2010 on docket number
                    . . ..
                           3826-2008 ' for one count of'burglary' and one count of'harassmentr' on

qo~ket number 3-824.:.2008, two COWltS of intimidatlon of a 'witness/ one count of aggravated

assault, 4 and two counts of terroristic threats;" and on docket number 5949-2009, 13 counts of

intimidation of a witness.6 On June 17, 2010, the Defendant was sentenced to an aggregate of 13

to 26 years' incarceration.

           The Defendant tiled a timely notice of appeal to the Superior Court of Pennsylvania on

September 20, 2010 but on June 27, 2011 the Superior Court affirmed the judgment of sentence.

The Defendant's counsel did not seek an allowance of appeal in the Supreme Court of

Pennsylvania. On March 23, 2012 the Defendant filed a pro se Motion for Post~Convktio1e                         r·;
                                                                                                                ; ..,
                                                                                                                .,--
                                                                                        ':t=.        ("
                                                                                         c-')        ~
                                                                                                                -;:'J
Collateral Relief and was appointed counsel, PCRA Counsel filed an Amended Petiti~ ong
                                                                        .                 ~
                                                                                         .('11
                                                                                           ?J
                                                                                                     -   -1
                                                                                                                 :;;i::
                                                                                                                 ci
                                                                                                                  -n
1
    18 Pa.C.S.A. §3502(a).                                                                 ('")          -0
.2 J 8,"Pa.C.S.A §2709(a)(I ).                                                              Q            :y.:
3
    18 Pa.C.S.A. §4952(a)(3).                                                          .'.'.i.:
4                                                                                               -I
    18 Pa.C.S.A. §2702(a)(3).
5                                                                                               ~·
   "18 Pa.C;S.A. ~2706(a)(l ).
6
   18 Pa.C.S.A. §4952(a)(3).                                                                    ~
                                        APPENDIX      "A"
                                                                                        Circulated 07/15/2015 09:47 AM




    August 20, 2012 and a PCRA hearing was held on December 7, 2012. An Order granting, in Part

    Defendant's   Motion was granted on December 13, 2012. The Defendant's allowance of appeal to

    the Supreme Court of Pennsylvania, which was filed on September 27, 2013) was denied on

    October 30, 2013.

            Next, on March 3, 2014, the Defendant filed a second prose motion pursuant to the Post

    Conviction Relief Act. Christopher P. Lyden, Esquire was appointed to represent him and given

    leave to file an amended petition if deemed appropriate. On April 2, 2014, Mr. Lyden filed a

    "no-merit" letter and Motion to Withdraw as Counsel pursuant to Commonwealth v. Flnley, 550
A.2d 213 (Pa.Super. 1998). 'I11c Court sent notice that it intended to dismiss his motion without a

    hearing pursuant to Pennsylvania Rule of Criminal Procedure 907(1) on May 13, 2014. The

    Defendant was given leave to respond and the Defendant timely filed a response on June 2, 2014,

    The Court reviewed the Defendant's response and concluded that he did not provide any relevant

    information in support of his claims of relief under the PCRA. Therefore, on June 10, 20 i4 the

    PCRA Court dismissed the petition. On December 15, 2014 the Defendant filed a notice of

    appeal and was directed to file a Pa.R.A.P. 1925(b) statement and he has done so. The

    Commonwealth has filed its Answer.

           In his appeal the Defendant identifies four issues involving the Court's denial of his

    PCRA. The Defendant asserts that the PCRA court abused its discretion in accepting his PCRA

    Counsel's No-Merit Letter and that in accepting the No-Merit Letter, the Court deprived him of

    the opportunity to have counsel advance his position for appeal. In his final three claims he

    asserts that the Court abused its discretion when it deprived him of the opportunity to have a

    PCRA hearing. However, the Court properly dismissed the Defendant's PCRA Petition

•
    according to the requirements established by Commonwealth v, Finelr, 550 f1..2d 213 (Pa. 1988)
                             •    •   •   I'   •   •   ....       •   •   '••   •   .       •




                                                              2
                                                                             Circulated 07/15/2015 09:47 AM




and S:::ommonwealth v. Friend, 896 A.2d 607 (Pa.Super. 2006). There are six requirements that a

court and PCRA Counsel must take before a Motion to Withdraw may be granted.

Commonwealth v. Friend states that:
         1) As part of an application to withdraw as counsel, PCRA counsel must attach to the
        11


       application a "no-merit" letter,                                                        ,.
       2) PCRA counsel must, in the "no-merit" letter, list each claim the petitioner wishes to
       have reviewed, and detail the nature and extent of counsel's review of the merits of each
       of those claims, .
       3) PCRA counsel must set forth in the "no-merit" letter an explanation of why the
       petitioner's issues are meritless,
       4) PCRA counsel must contemporaneously forward to the petitioner a copy of the
       application to withdraw, which must include (i) a copy of both the "no-merit" letter, and
       (ii) a statement advising the PCRA petitioner that, in the event the trial court grants the
       application of counsel to withdraw, the petitioner has the right to proceed pro se, 12 or
       with the assistance 'of privately retained counsel;
       5) the court must conduct its own independent review of the record in the light of the-
       PCRA petition and the issues set forth therein, as well as of the contents of the petition of
       PCRA counsel to withdraw; and                    · .                                          ·
       6) the court must agree with counsel that the petition is meritless."


Com. v. Friend, 2006 Pa. Super. 70,    ii 8, 896 A.2d 607, 615 (2006) abrogated by Com. v. Pitts,

603 Pa. 1, 981 A.2d 875 (2009).

       Here, both PCRA Counsel and this Court properly followed the procedures required ..

PCRA Counsel filed a No-Merit Letter in which he discussed the Defendant's claims and

explained why the issues were rneritless in detail. This letter was also sent to the Defendant and

his PCRA Counsel explained that the Petitioner had the light to proceed prose. The Court also

properly complied by conquctin~ its own independent review of the record and ultimately agreed

with the PCRA Counsel that the Motion was meritless, Both PCRA Counsel and the Court gave

the Defendant time to respond on numerous occasions; first, when his PCRA counsel filed his

No-Merit Letter, and second after the Court mailed its Rule 907 Notice. The Court therefore




                                                    3
                                                                                   Circulated 07/15/2015 09:47 AM




refers and incorporates in this Opinion, its specific opinions on the meritless claims of the

Defendant's Petition in its Rule 907 Notice issued on May 13, 2014.

       Accordingly, I conclude the grounds identified by theDefendant in his Pa. R.A.P.

l 925(b) statement are meritless.

                                                      BYTHECOURT:             11
                                                          M8fDENN\S RE\N~KE~
                                                          •      ~@RES, JUDGE

                                                      DENNIS E. REINAKER
                                                      PRESIDENT JUDGE
                                                      February 17, 2015




                                                 4
                                                                                     Circulated 07/15/2015 09:47 AM




   IN THE COURT OF COMMON PLEAS OF LANCASTER COUNTY, PENNSYLVANIA
                          CRIMINAL DIVISION

 COMMONWEALTH            OF PENNSYLVANIA

                 v.                                        Nos. 3824-2008, 3826-2008, 5949·2009

 ANTHONY VELAZQUEZ

                                   Pa.R.Crim.P. 907 NOTICE
         On March 3, 2014, the Defendant filed a prose motion pursuant to the Post Conviction

 Relief Act Christophe!' P. Lyden, Esquire was appointed to represent him and given leave to file

 an amended petition if deemed appropriate. On April 2, 2014, Mr. Lyden filed a "no-merit"

 letter and Motion to Withdraw as Counsel pursuant to Commonwealth v. Finley, 550 A.2d 213

 (Pa.Super. 1998). For the reasons set forth below and after a review of the entire record, I

 conclude that the Defendant's motion is meritless and there are no genuine issues concerning any

 material fact. No purpose would be served .by any further proceedings.

         In order for PCRA counsel to be permitted to withdraw from the case, certain

 requirements must be met. First, counsel must submit a "no-merit" letter. This letter must detail

 the nature and extent of counsel's review of the case. The letter must also list each issue that the

 Petitioner complains of and counsel 's explanation as to why each issue is meritless. It is then the

 job of the PCR.1\ Court to conduct a thorough and independent review of the record. If the Court

 agrees with oounsel that the Petition is meritless, only then can counsel be permitted to

. withdraw) and .the Petition may be dismissed without.further proceedings,    See Finley 5 50 A.2d

 at 215. Stated in another way, the Court must provide "an independent expression of its reasons"
                        .                .       .                        .          ~- ~ (.")
 for dismissing the Petition without a hearing." ~ommonwealth v._ _fuiton, 876 A.2d 3~, 3~        r·
                                                                                                        r-11
                                                                                          ~     ~       ::0
 (Pa. 2002).                                                                              ~     -<      :.x
                                                                                          ~     w       .,,
                                                                                                        0

                                                                                          M
                                                                                          C)
                                                                                                        0
                                                                                                        C)
                                                                                          c:
                                                                                         . ?q   '-0••. §,
                                                                                                N
                                                                                      Circulated 07/15/2015 09:47 AM




         First, the Court will review counsel's "no-merit" letter for compliance with Finley.

 Counsel states in his letter that he performed a review of the petition as well as conducted

 additional legal research addressing the issues raised in the petition. (No-Merit Letter p. 1 ).

 Counsel reviewed documents in the file, the guilty plea and sentencing transcripts, and the pro se

 Motion. (No-Merit Letter p. 1 ). Next> counsel documents the case's entire procedural history

 and quotes the sections of the Defendant's Motion where he describes the issues he wishes to

 have addressed. (No-Merit Letter p.1-2).

         ln the remaining portion of the letter, counsel addresses all six of the Defendant's issues

 and exp fains why each issue lacks merit. The Defendant asserts six claims for relief under the

PCRA. The Defendant essentially asserts his innocence pertaining to the crimes he plended

 guilty to. He argues that he 1) did not commit a burglary) 2) did not send threatening letters to

the. victim, and 3) did not commit an aggravated assault. 4) The Defendant claims that the victim,

Jennifer Moyer, did not testify at the preliminary hearing> 5) he was promised a four (4) to eight

(8) year sentence to at the preliminary hearing, and 6)-he did not have a "Mental Health Hearing»

prior to being sentenced.

        First, PCRA counsel explains that there is no record of objection raising the Defendant's

claims in the lower court. As such, the Defendant's claims were waived and not reviewable on

direct appeal to the Pennsylvania Superior Court. Counsel further advises the Defendant that in

order to avoid waiver under the PCRA he may claim that his prior counsel was ineffective. (No-·

Merit Letter p.1 ). Counsel then details the standard that must be met in proving such a claim: 1)

.the underlying claim
                   .
                      is of arguable merit, 2). counsels actions were unreasonable,
                                                                        .           and 3) there is.

a reasonable probability that the outcome of the proceedings would have been different. (!g.
         .                                          .
quoting Com!J}OJl'Y~fil.!!1 v. Lambert, 568 A.2d 346,
                                                  .   797 A.2d 232, 243 (Pa.. 2001.). Counsel then



                                                    2
                                                                                         Circulated 07/15/2015 09:47 AM




 explains that the Defendant plead guilty; therefore, allegations of ineffectiveness in connection

 with a guilty plea will serve as the basis of relief only if the ineffectiveness causes the petitioner

 to enter an involuntary or unknowing plea (No-Merit Letter p.2 citing Commonwealth v. Allen,

 557 Pa. 132 (1999)).

         Second, PCRA counsel explains that claims one, two, and three lack merit. Counsel cites

 to the Guilty Plea transcript and states that this Court summarized the facts and circumstances of

 each criminal charge and the Defendant acknowledged each offense. (No-Merit Letter p.2). As

 such, claims for relief under the PCRA are not cognizable when the record contradicts them. In

 short, counsel states that since the Defendant admitted to conunitting these offenses on the

record he cannot now claim innocence, Id. Third, with regard to claims four and five counsel

points out that claims of ineffectiveness at a preliminary hearing are not cognizable under the

PCRJ ... @., citing Commonwealth v. Lyons, 568 A.2d 1266 (1989)).

        'Finally, PCRA counsel explains that with regard to count six, at the time of the guilty

plea> the question of whether the plea would be entered as "Guilty but Mentally Ill" was ieft open

and the Commonwealth indicated it wished to challenge this status. (No Merit Letter p.2).

However, at the sentencing hearing the Commonwealth withdrew this challenge. As a result

counsel avers that the Defendant's plea was entered as Guilty but Mentally Ill. Id. Counsel

concludes that since this did not prejudice the Defendant this argument has no merit.

        TI1e Court is satisfied that PCRA counsel sufficiently complied with the mandates of

·Finlev·in its "No-Merit'vLetter.   Nextthe Court must per.form.an.independentreviewof.the.

entire record. Counsel informed the Defendant in the '.'No-Me1it" .Letter that should he have any

questions h~ was to contact counsel's office. Further, the Defendant was notified of counsel's

intent to withdraw .. (No Merit Letter p.2). TI1e Court did not receive any documentation or
                                                                                       Circulated 07/15/2015 09:47 AM




  correspondence from the Defendant. Therefore, the Court reviewed the pro se Motion, the guilty

  plea and sentencing transcripts and the other documentation contained in the file. The Court's

  analysis follows.

          The law presumes that counse] was effective and the Defendant has the burden of proving

  ineffectiveness. Conunomvealtl1 v. Brooks, 839 A.2d 245, 248 (Pa. 2003). Therefore, to prevail

  on an ineffectiveness claim, the Defendant must demonstrate that: (1) the underlying claim is of

  arguable merit; (2) counsel's performance lacked a reasonable basis; and (3) counsel's

  performance caused him prejudice. Copunonwealth v. Miller, 746 A.2d 592 (Pa. 2000).

  Additionally, to be eligible for relief, the petitioner must both plead and prove his case. 42

 Pa.C.S.A. §9543(a). The Defendant fails to present any claim of"arguable       merit" in his Motion.

         The Defendant first argues that he is entitled to relief because heis innocent of the

 charges he pleaded guilty to. As PCRA counsel indicated, this claim is not meritorious.     The

 record shows that the Defendant tendered a knowing and voluntary guilty plea The Defendant

 entered a guilty plea on April 13, 2010 on docket numbers 3826-2008, 3824~2008, and 5949-

 2009. At the time of the guilty plea, the Defendant indicated to the Court that he understood he

 was present to plead guilty to seventeen charges on three different dockets and understood what

 the maximum penalties were under the law. (Notes of Testimony Guilty Plea, hereinafter

 "N.T.GP.,, 4-9). In addition, the Defendant indicated to the Court that be understood what

 elements the Commonwealth would have to prove for each charge and noted that he discussed

·· this with trial counsel. '(N;T :GP. 4-9). Finally, the Defendant acknowledgedthathesigned       the

 guilty plea slip, guilty plea coII~quy and admitted to the factual basis for the plea. (N.T.GP. 9).

 These circumstances indicate that the Defendant's plea was both knowing and voluntary, Claims

 for relief ate not cognizable when the record contradicts· them: Commonwealth v: Alle11, 557 Pa.
                                                                                        Circulated 07/15/2015 09:47 AM




 135 (1999). The record clearly indicates that the Defendant admitted to committing the

 aforementioned offenses. As such, the Defendant's claim that he is innocent of everything he .

 pleaded guilty to lacks merit. The
                                 .
                                    Court followed proper procedure in this . case and, therefore,

 the Defendant's claim has no arguable merit.

         Next, Defendant argues he is entitled to relief because Jennifer Moyer did not testify at

his preliminary hearing. The Defendant also argues that he is entitled to relief because he was

promised a four (4) to eight (8) year sentence at the preliminary hearing. These claims are

meritless, Where matters of strategy and tactics are concerned, counsel's assistance is generally

deemed constitutionally effective if the course chosen had some reasonable basis designed to

effectuate the defendant's interests. Commonwealth v. Miller, 819 A.2d 504, 517 (Pa. 2002).

Such a claim cannot succeed through a hindsight comparison of the chosen strategy and other

alternatives. Id. Allegations of ineffectiveness in connection with the entry of a guilty plea will

serve as the basis for relief only if the ineffectiveness causes the petitioner to enter an

involuntary er unknowing plea. Conunonwealth       v. Allen, 557 Pa. 132 (1999).    Ultimately, it was

the Defendant's sole decision to plead guilty. The court specifically asked the Defendant: "has

anyone made any promises or threats to you in return for your guilty plea here today?" (N.T.GP.

11 ). The Defendant responded ''No. H Id. The Court then asked "Has anyone made any promises

as to what my sentence might be in return for your plea?"    14. The Defendant     responded "No." Id.

As such, the Defendant has failed to prove that his guilty plea was induced by Trial Counsel's

erroneous advice; and-therefore; the Defendant has· failed to proveany prejudice resulting against

him. As such, the Defendant's realization that he was unhappy with the sentence he ultimately

pleaded guilty to does not amount to the ineffective assistance of counsel. Disappointed

expectations don't vitiate guilty pleas. _
                                                                                                Circulated 07/15/2015 09:47 AM




                   Finally, the Defendant argues that he is entitled to relief because he should have been

      afforded a "Mental Health Hearing" prior to being sentenced. During the Defendant's guilty plea

      on April I 3) 2010; the Commonwealth requested a brief mental health hearing in order to

      challenge the Defendant's request to enter a plea as "Guilty but Mentally Ill." (N.T.GP. 3). The

      Commonwealth indicated it was "seeking to have a mental health professional evaluate Mr.

     Velazquez for his amenability to treatment" in either of two separate facilities. (N.T.GP. 14).

      Subsequently, at sentencing the Commonwealth withdrew this challenge. Assistant District

     Attorney Robert Smulktis indicated the following: "at the guilty plea we made mention that the

     Commonwealth would be making some effort to dispute whether Mr. Velazquez would be sent

     to Norristown State Hospital or a state correctional institution. Tue Commonwealth is not

     pursuing that anymore and I will allow the state correctional institution to determine an

     appropriate place to house Mr. Velazquez." (Notes of Testimony Sentencing, hereinafter

     "1'1.T.S.~, 29). As such, the need for au evaluation prior lo sentencing was unnecessary. There

     was no prejudice attributed to the defendant; therefore, the Defendant's claim is without merit.

                  Notice is given to the Defendant that I intend to dismiss his motion without a hearing.

     The Defendant is granted leave until June 2, 2014 to respond to this notice and provide the Court

    with any relevant information or documentation for review.

f certify this document to be filed                              BY THE COURT:
in the Lancaster County Office of


~~~·#~·.,~
th~,~~'~,~~ of ~he_ Courts.
  ~,, ~w~·'':-.
 ~~~~·~:ti-:!~~                JJ
                                  {!_-                           /sfDENNIS REINAKER
                                                                                JUDGE
                                                                . -DE!\fNIS E." RElNAKER
                                                                 JUDGE
i1:~1pli:~~                       I     ~
                                                                 MAY 13, 2014
\\;~,}J
  '%-~;~~-:>
                             Joshua G. Parsons ·
                             Clerk of lhe Courts
  ~:,~~T:
   Copies to. .          Anthony Velazquez, SCI Fayette, Box 9999, Labelle,        PA   15450~0999
                         Christopher P. Lyden, Esquire
                         District Attorney's Office .


                                                            6
                                                                              Circulated 07/15/2015 09:47 AM



                                                   Rec.f'hmrl In Superior Court

ANTHONY VELAZQUEZ                                       APR O 6 2015
#JR-3094
SCI-FAYETTE
BOX 9999                                                    MIDDLE
LABELLE, PA 15450-0999

.{\t)r~\        _i_,    2015
   \
JOSEPH D. S~LETYN, ESQUIRE - PROTHONOTARY
SUPERIOR COURT OF PENNSYLVANIA - MIDDLE DlSTRICT
OFFICE OF THE PROTHONOTARY
601 COMMONWEALTH AVENUE, SUITE 1600
HARRISBURG, PA 17106-2435

RE: Commonwealth v. Anthony Velazquez,
    superior Court No. 220~ MDA 2014
    Trial Court Docket No: CP-36-CR-0003824-2008,
    CP-36-CR-0003826-2008, CP-36-CR-0005949-2009

Dear Mr. Seletyn:

   Please acknowledge receipt of the enclosed seven (7) copies
of the foregoing Brief for Appellant for filing in the above
captioned ap~eal.

   In conclusion, I thank you in advance for your attention and
9onsideration in these and other matters.




( s)

       cc.
       Graig William Stedman, Esguire
       Lancaster County District Attorney;
       Enclosures.




                          wt.
                       Inmate Mail·· Pn
                       Dopartment of Corrections


                                                                                               ...   (